Citation Nr: 0738030	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to nonservice-connected disability pension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for end stage renal 
disease, claimed as secondary to hypertension.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 denial and December 2004 and 
April 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2007, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

The issues of entitlement to service connection for 
hypertension; entitlement to service connection for end stage 
renal disease, claimed as secondary to hypertension; and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2004 letter, the veteran denied the 
veteran's claim of entitlement to nonservice-connected 
disability pension.

2.  In August 2007, prior to the promulgation of a decision 
in the appeal, the veteran testified during his Board hearing 
that he wished to withdraw his current claim on appeal with 
regard to nonservice-connected disability pension.

CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to nonservice-connected disability 
pension, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her representative.  38 C.F.R. § 
20.204.

In a November 2004 letter, the RO denied the claim of 
entitlement to nonservice-connected disability pension.  The 
veteran filed a timely notice of disagreement in March 2005, 
and the RO issued a statement of the case in June 2005.  The 
veteran submitted his substantive appeal in September 2005.  
During his August 2007 Board hearing, the veteran stated that 
he wanted to withdraw his appeal concerning nonservice-
connected disability pension.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to nonservice-
connected disability pension is dismissed.

REMAND

In December 2005, during an informal conference with a 
Decision Review Officer, the veteran raised a claim of 
entitlement to service connection for hypertension.  In April 
2007, the RO issued a decision denying the veteran's claim.  
During his August 2007 hearing, the veteran requested that 
his testimony be accepted as a timely notice of disagreement 
with the RO's April 2007 rating decision denying service 
connection for hypertension.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement has 
been filed as to its denial, the veteran is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Since the Board accepts the 
veteran's testimony as his timely notice of disagreement with 
the April 2007 rating decision, this issue must be remanded 
to the RO for issuance of a statement of the case.

Since a successful conclusion to the claim of entitlement to 
service connection for hypertension could have an effect on 
the veteran's claims of entitlement to service connection for 
end stage renal disease, claimed as secondary to 
hypertension, and entitlement to TDIU, they are considered to 
be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such they must be considered 
simultaneously.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue a Statement of 
the Case to the veteran addressing the 
issue of entitlement to service connection 
for hypertension.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2007).  Then, only if the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  The AMC should readjudicate the 
veteran's claims of entitlement to service 
connection for end stage renal disease, 
claimed as secondary to hypertension, and 
entitlement to TDIU.  If a determination 
remains adverse to the veteran in any way, 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


